DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 7/26/2021 is entered and fully considered.
Response to Arguments
Applicant argues PARK teaches using a precursor of a metal oxide but does not teach using a particulate compound that is itself an oxide [0145]-[0146]. However, contrary to applicant’s assertion, the claim includes oxides, hydroxides and oxyhydroxides. The PARK reference teaches the metal oxide compound precursor can be a metal hydroxide [0130]. Accordingly, although the examples show the use of Fe(NO3)39H2O the reference teaches a metal hydroxide as an alternative. Therefore, the reference teaches using a compound that is a hydroxide of M1. Applicant’s second point is directed to the mixture including a particulate compound. However, the salts listed as metal oxide compound precursor are considered to be particulates. The reference makes no mention of dissolving the salts into a solvent before mixing with the cathode active material. Accordingly it is reasonable to expect the metal oxide compound precursor to be added to the cathode active material in salt (particulate) form. The examiner further notes that the examples show a solvent is used to form the core particle while no solvent is mentioned when adding materials for the coating layer [0141], [0145], and [0148].
1 does not act as a cathode active material on its own. As described above, the metal hydroxides are considered to be the particulate compound of M1. The metal hydroxides before they form the coating layer are not cathode active materials on their own. The examiner notes that the claim does not require the cathode active material to be coated with the particulate compound of M1. The claim only requires a coating that contains part of compound M1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16, 18, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018); claim 25 evidenced by ERICKSON (US 2013/0263525).
Regarding claim 15,
	PARK teaches a cathode active material with a core-shell structure abstract and [0040]. The core is a lithium oxide compound that includes Ni and another metal (M4) such as Co and Mn [0078]-[0079]. The specific formula is:

    PNG
    media_image1.png
    36
    447
    media_image1.png
    Greyscale

	The prior art formula ratio of b1:c1 is at least 50% (at least 15 mol%) [0079] and a1 can be 0.8-1 which is the same as applicant’s formula where x is 0-0.2.
	The coating material in PARK includes a lithium metal oxide [0048]-[0050]:

    PNG
    media_image2.png
    40
    474
    media_image2.png
    Greyscale

	The M can be at least one of Li and Al [0051] in addition to other transition metals. Accordingly, the coating material can be lithium aluminum oxide which falls within applicant’s claim scope. The shell structure is made by mixing particulate core and shell materials such as iron oxide (transition metal oxide) with the lithium nickel cobalt manganese oxide [0145]-[0146] The coating layer around the core particles can be continuous [0075] which suggests that 100% of particles are 100% coated as depicted in Fig. 1 (at least 80% of particles at least 75% coated). 
	PARK teaches heating the oxide material as part of the process but does not teach making the core-shell particles by heating in a rotary kiln or pendulum kiln at the claimed temperature. However, MATSUYAMA teaches that when making positive electrode active material with a core shell structure abstract, the calcination of particles can occur in a rotary kiln [0114]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the rotary furnace of MATSUYAMA as a simple substitution of furnaces use to heat treat core-shell particles of cathode active material.
Regarding claim 16,
	PARK teaches the formula:

    PNG
    media_image1.png
    36
    447
    media_image1.png
    Greyscale

	Where M4 can be at least one of Co and Mn. By substituting the defined subscripts [0078]-[0079], the formulas include for example Ni0.6Co0.2Mn0.2. The M4 can 
Regarding claim 18,
	PARK teaches heat treating the cathode active material for about 5 hours (300 minutes) [0142] and [0146]. The reference does not expressly teach heat treatment for 20 minutes to 180 minutes. However, differences in temperature (in this case a difference in temperature in relation to time) are generally will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical, MPEP 2144.05.II. Accordingly, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the heat treatment step to be shorter (i.e. changing the temperature at an earlier time or break the heat treatment into a series or shorter periods).
Regarding claim 23,
	PARK teaches heat treatment in an oxygen atmosphere [0142] which is distinguished from ambient air [0140]. The oxygen atmosphere can be considered to be higher oxygen content that air (18%) which overlaps the claimed range of 20 vol% and considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 24,
	PARK teaches that the mixing step can include a precursor in water [0141]. The mixture is then dried at 100°C [0142] before heat treatment at 700°C.
Regarding claim 25,
	MATSUYAMA teaches a rotary kiln but does not teach if it is counter-current flow or co-current flow. However, rotary kilns can only be counter-current or co-current, both [0003]. Accordingly, at the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to use either a counter-current and a co-current rotary kilns.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018) further in view of DU et al. (US 2019/0044135).
Regarding claim 17,
	The preparation in example 2 is solventless [0144]-[0146]. The PARK reference does not expressly teach what kind of mixer is used. However, some kind of mixer must be used and one of ordinary skill would look to the art for a particle mixer. DU teaches that when mixing particles for positive electrode active material a high speed mixer can be used [0050]. At the time of filing the invention it would have been prima facie obvious to use a high speed mixer as a combination of known prior art methods to obtain predictable results (a mixture of cathode active material particles).
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018) further in view of LIU et al. “Slumping-rolling transition of granular solids in rotary kilns”.
Regarding claim 19,
	The references teach heat treatment in a rotary kiln but do not teach the heat treatment as indirect heating. However, as described in LIU, a rotary kiln provides heat page 1 left column. The heat source coming from a preheated gas that is flowed through the cylinder is considered an indirect heating (i.e. heating from flue gas). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide indirect heating when using the rotary kiln as a known standard of operation.
Regarding claim 22,
	The Froude number according to the specification is the ratio of centrifugal force and gravitational force. LIU teaches that the Froude number is used as a factor in determining the angle at which the solid bed of particles climbs the wall of the cylinder and therefore determines contact area and heating between the particles and heated gas abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the Froude number of the rotary kiln as an optimizable parameter to obtain a desired surface area for heating, MPEP 2144.05.II.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018) further in view of TAKAHASHI et al. (US 2016/0141599).
Regarding claim 20,
	The references teach using a rotary kiln but do not teach including a “knocker”. A knocker is used to knock the side of the rotary kiln to send vibrations that free particles that are caked to the cylindrical wall. TAKAHASHI teaches that when using a rotary kiln various types of knockers can send vibrations through the rotary kiln Table 5. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018) further in view of SIU et al. (US 2015/0183644).
Regarding claim 21,
	The references teach using a rotary kiln but does not teach using internals with the rotary kiln. However, SIU teaches the use of baffles to lift the particles from the cylindrical wall [0036]. Lifting the particles increasing contact area with the heated gas and therefore increases heat transfer. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include baffles when using a rotary kiln to increase mixing and heat transfer of the particles.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712